—In an action to recover damages for defamation, the defendants appeal from an order of the Supreme Court, Nassau County (DiNoto, J.), dated May 22, 1995, which granted the plaintiff’s motion for summary judgment and denied the defendants’ cross motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, the plaintiff’s motion is denied, the defendants’ motion is granted, and the complaint is dismissed.
The plaintiff B. Marc Mogil commenced this action to recover damages for libel arising from a statement the individual defendant, Mark Zaia, made in a letter which the latter sent to the Commission on Judicial Conduct stating, in pertinent part: "I have been mistreated, used and robbed by this Judge”. A copy of the letter was also forwarded to News-day although it did not appear in the newspaper. Zaia wrote *779the letter to complain about the plaintiffs failure to pay Zaia for services which Zaia performed as a mortgage broker for the plaintiff. Specifically, the plaintiff issued a check to Zaia which the plaintiff subsequently refused to honor. We agree with the defendants’ contention that the complaint should be dismissed.
The record demonstrates that the statement complained of constituted nonactionable opinion inasmuch as the statement was a subjective characterization which could not be objectively verified (see generally, Immuno AG. v Moor-Jankowski, 77 NY2d 235, cert denied 500 US 954; Steinhilber v Alphonse, 68 NY2d 283). Moreover, in examining the statement in the context of the entire letter, we conclude that a reasonable reader would understand the statement to be an expression of pure opinion accompanied by the recitation of the facts upon which it is based rather than a statement of fact or opinion based on undisclosed facts (see generally, Gross v New York Times Co., 82 NY2d 146; Steinhilber v Alphonse, supra; Hollander v Cayton, 145 AD2d 605).
O’Brien, J. P., Sullivan, Pizzuto and Joy, JJ., concur.